Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,283,882 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 8, 15 recites similar steps such as: receive a first request, access the service registry, return the first location, receive a second request determining no registration entry exists, determine a second location, and return the location. The instant independent claims recites a broader limitation of removing set of multitenant service pool, time to live, and IP address and port.




Instant Application
Parent 11,283,882 B2
1. A software services platform, comprising: 

a services platform providing a set of multitenant services by executing a set of instances of each service; 










a services infrastructure for communicating between the set of instances of each of the set of services, the services infrastructure comprising: 

a processor; 

a service registry storing a registration entry for a standalone service instance of a first service for a first tenant executing on a platform distinct from the services platform, 

the registration entry including first location information associated with the distinct platform on which the standalone service instance is executing; 








service location data comprising second location information for the first service, the second location information associated with the services platform; 

a service location interface adapted to: 

receive a first request for a first location from an instance of a second service executing on the service platform, the first request identifying the first service and the first tenant; 

access the service registry to determine that the registration entry for the standalone service instance of the first service for the first tenant exists in the service registry; 

determine the first location associated with the standalone service instance of the first service for the first tenant based on the first location information in the registration entry for the standalone service instance of the first service for the first tenant in the service registry; 

return the first location of the standalone service instance of the first service on the platform distinct from the service platform in response to the request; 

receive a second request for a second location from the instance of the second service executing on the services platform, the second request identifying the first service and a second tenant; 

access the service registry to determine that no registration entry corresponding to the first service for the second tenant exists in the service registry; 




determine the second location associated with second service for the second tenant based on the second location information in the service location data associated with the first service; and

return the location of the standalone service instance of the first service on the platform distinct from the service platform in response to the request.
1. A software services platform system, comprising: 

a services platform providing a set of multitenant services by executing a set of instances of each service, 

the set of multitenant services comprising a pool of instances of the multitenant services adapted to service requests associated with multiple tenants, such that each instance of the pool of instances of the multitenant services is adapted to service requests associated with any of the multiple tenants during execution; 

a services infrastructure for communicating between the set of instances of each of the set of services, the services infrastructure comprising:

 a processor; 

a service registry storing a registration entry for a standalone service instance of a first service for a first tenant executing on a platform distinct from the services platform, 

the registration entry including first location information associated with the distinct platform on which the standalone service instance is executing and an associated time to live, wherein the standalone service instance of the first service is implemented to only processes requests for the first service for the first tenant and the first location information includes an IP address and a port associated with the standalone service; 

service location data comprising second location information for the first service, the second location information associated with the services platform; 

a service location interface adapted to: 

receive a first request for a first location from an instance of a second service executing on the service platform, the first request identifying the first service and the first tenant; 

access the service registry to determine that the registration entry for the standalone service instance of the first service for the first tenant exists in the service registry; 

determine the first location associated with the standalone service instance of the first service for the first tenant based on the first location information in the registration entry for the standalone service instance of the first service for the first tenant in the service registry; 

return the first location of the standalone service instance of the first service on the platform distinct from the service platform in response to the first request;

 receive a second request for a second location from the instance of the second service executing on the services platform, the second request identifying the first service and a second tenant; 

access the service registry to determine that no registration entry corresponding to the first service for the second tenant exists in the service registry; 




determine the second location associated with second service for the second tenant based on the second location information in the service location data associated with the first service; and 


return the second location for the first service in response to the second request, wherein the second location for the first service is associated with the services platform.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maes et al. U.S. Patent Application Number 2019/0222988 (hereinafter Maes).

As per claims 1, 8, 15, Maes discloses a software services platform (see service provisioning system 100 on page 3 section [0019] and Figure 1A), comprising:
a services platform providing a set of multitenant services by executing a set of instances of each service (see containerized service suite in separate instances 118a for providing multiple service suite instances 120a for Tenant A and containerized service suite 118n for providing multiple service suite instances 120a for Tenant B on page 3 section [0020]);
a services infrastructure (see infrastructure as a single host running multiple isolated containers on page 4 section [0020] and see multiple service instances per tenant may be instantiated over a single virtually segregated infrastructure using a virtual private cloud on page 4 section [0021]) for communicating between the set of instances of each of the set of services (see management plane module 130 direct user to create a service or service suite instance on page 4 section [0022]), the services infrastructure comprising: 
a processor (see processor 404 on system 400 on page 8 section [0039] in Figure 4);
a service registry storing a registration entry for a standalone service instance of a first service for a first tenant (see checking tenant and user are registered and authorized for the specific tenant framework service on page 3 section [0019]) executing on a platform distinct from the services platform (see specific tenant framework service 114 on page 3 section [0019]), the registration entry including first location information associated with the distinct platform on which the standalone service instance is executing (see provisioning service 124a-n to specific tenant on page 3 section [0019] and Figure 1A);
service location data comprising second location information for the first service, the second location information associated with the services platform (see service suite instance 120a with multiple service 124a instances on page 3 section [0020]); 
a service location interface adapted (see management plane module 130 receive user request and direct user to specific instances on page 4 section [0022] and Figure 1A) to:
receive a first request for a first location from an instance of a second service executing on the service platform (see receiving a request from a tenant or user on page 3 section [0019] and redirecting to a provisioning service 124a, or second service as claimed, on page 3 section [0019]), the first request identifying the first service and the first tenant (see checking user from tenant A, or first tenant as claimed, to be registered to a specific service suite instance 120a-n on page 3 section [0019]);
access the service registry (see tenant can have multiple instances deployed and a list of registered instances, or service registry as claimed, is maintained to keep track of deployed service instances for the tenant on page 5 section [0023]) to determine that the registration entry for the standalone service instance of the first service for the first tenant exists (see determining such instance exists for the tenant on page 4 section [0022]) in the service registry (see checking register to identify user for tenant A, or first tenant as claimed, to be authorized and accessible to specific service suite instances on page 3 section [0020]);
determine the first location associated with the standalone service instance of the first service for the first tenant based on the first location information in the registration entry for the standalone service instance of the first service for the first tenant in the service registry (see finding current instance exists for first tenant on page 4 section [0022]);
return the first location of the standalone service instance of the first service on the platform distinct from the service platform in response to the first request (see returning service suite instance to the user by the management plane module 130 on page 4 section [0022]);
receive a second request for a second location from the instance of the second service executing on the services platform, the second request identifying the first service and a second tenant (see tenant B 104, or second tenant as claimed, requesting a second request as claimed on page 3 section [0020] identifying the first service or different line of business requiring a specific service suites on page 6 section [0027]);
access the service registry (see tenant can have multiple instances deployed and a list of registered instances, or service registry as claimed, is maintained to keep track of deployed service instances for the tenant on page 5 section [0023]) to determine that no registration entry corresponding to the first service for the second tenant exists in the service registry (see instance controller 112 determining that no instance exists and needs to be created on page 4 section [0022]);
determine the second location associated with second service for the second tenant based on the second location information in the service location data associated with the first service request (see returning newly created service suite instance to the user by the management plane module 130 on page 4 section [0022]); and
return the location of the standalone service instance of the first service (see returning a service instance of existing or newly created instance for the user and thus have multiple instances of the same service on page 3 section [0020) on the platform distinct (see different tenants from multiple service may be virtually segregated on page 4 section [0021]) from the service platform in response to the request (see returning service suite instance to the user by the management plane module 130 on page 4 section [0022]).


As per claims 2, 9, 16, Maes discloses the system of claim 1, wherein the services platform is deployed on a cloud based computing platform (see private and public cloud computing system on page 2 section [0012]).

As per claims 3, 10, 17, Maes discloses the system of claim 1, wherein the first location information includes an IP address or port associated with the distinct platform of the standalone service instance (see IP address for cloud service for different tenant on page 4 section [0021]).

As per claims 4, 11, 18, Maes discloses the system of claim 1, wherein the standalone service instance is adapted to register with the services infrastructure when the standalone service instance is started and the registration entry is created in the service registry by the services infrastructure in response to the registration by the standalone service instance (see management plane module 130 creates a service suite instance and record to the register for the tenant on page 4 section [0022]).

As per claims 5, 12, 19, Maes discloses the system of claim 1, wherein the services infrastructure has a messaging platform, the messaging platform including a set of message queues for the first service, the set of message queues for the first service including a first message queue associated with the first tenant that is associated with the standalone service instance (see integration layer 11 performing orchestration of messages to tenants on page 5 section [022]), and wherein each instance of the first service on the services platform is adapted to:
determine that the standalone service instance of the first service is associated with the first tenant based on the service registry (see determining resources based on registry of authorized tenants on page 4 section [0022]), and
obtain a first message for the first service associated with the second tenant from at least one of the set of message queues for the first service not including the first message queue associated with the first tenant (see multitenant resources such as message queue are segregated between tenants on page 4 section [0021]); and
wherein the standalone service instance is adapted to only monitor the first message queue to obtain a second message for the first service associated with the first tenant from the first message queue (see multitenant resources such as message queue are segregated between tenants on page 4 section [0021] and see monitoring usage of services 124a-n for individual tenants on page 6 section [0025]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. U.S. Patent Application Number 2019/0222988 A1 (hereinafter Maes), and further in view of Hung et al. U.S. Patent Application Number 2019/0102411 A1 (hereinafter Hung).


As per claims 6, 13, 20, Maes do not disclose expressly: wherein the services infrastructure comprises an event platform including a topic associated with the first service, wherein the topic is divided into a set of partitions, each partition including events for the topic for the first service (Maes teaches segregation or tenant resources, or partitions of messages as claimed, in forms of multitenant resources such as message queue are segregated between tenants on page 4 section [0021] and see monitoring usage of services 124a-n for individual tenants on page 6 section [0025]), 
wherein the standalone service instance obtains events only from a first partition of the topic reserved by the standalone service instance, and wherein each of the set of instances of each service is adapted to determine that the first partition of the topic is reserved for the first tenant and to publish events for the topic and the first tenant to the first partition.
Hung teaches: wherein the services infrastructure comprises an event platform including a topic associated with the first service, wherein the topic is divided into a set of partitions, each partition including events for the topic for the first service (see use of event queue and events are categorized by topics on page 9 section [0144]), 
wherein the standalone service instance obtains events only from a first partition of the topic reserved by the standalone service instance, and wherein each of the set of instances of each service is adapted to determine that the first partition of the topic is reserved for the first tenant and to publish events for the topic and the first tenant to the first partition (see events are published to customer-specific event topic for specific customers on page 9 section [0144]).
Maes and Hung are analogous art because they are from the same field of endeavor, multitenant provisioning system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an event platform with topic categorization system.  The motivation for doing so would have been to effectively forward related event to specific customer (see page 9 section [0144] in Hung).  Therefore, it would have been obvious to combine Maes and Hung for the benefit of event platform with topic categorization to obtain the invention as specified in claims 6, 13, 20.

As per claims 7, 14, Maes and Hung disclose the system of claim 6, wherein the services infrastructure includes a partition registry storing a partition reservation entry for the topic (see use of event queue and events are categorized by topics on page 9 section [0144] in Hung), the partition reservation entry for the topic comprising an identifier for the first partition associated with the first tenant (see use of event queue and events are categorized by topics based on customer-specific event topic on page 9 section [0144] in Hung).  The motivation is same as claim above.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451